Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 10, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable by Lee US 20200059930 in view of Hong 20190281489.

1.  A wireless communication method, characterized in comprising: sending, by a terminal device, capability information of a maximum bandwidth supported by the terminal device and indication information to a network device, the indication information indicating a frequency range to be used by the terminal device and frequency priority (Lee: [0135] a UE may transmit capability information to the BS (S910). Herein, for example, the capability information may be UECapabilityInformation, which may include information on a frequency band or bandwidth that can be accepted by the UE).
receiving, by the terminal device, a bandwidth part (BWP) list and configuration information sent by the network device and configured by the network device according to the capability information and the indication information, the BWP list including at least one BWP, and the configuration information indicating a BWP for transmitting data in the BWP list; and performing data transmission on the BWP for transmitting data in the BWP list indicated in the configuration information (Lee [0070-0093, 0110, 0131-0138] - When a BS configures one component carrier (CC) to a UE, the CC may consist of one or a plurality of bandwidth parts. Herein, a bandwidth of one bandwidth part may be less than or equal to maximal bandwidth capability of the UE……)
Hong further teaches the indication information indicating a frequency range to be used by the terminal device (Hong: [0113, 0129] the UE sends the bandwidth capacity parameters to the base station and the base station receives the bandwidth capacity parameters sent by the UE. For example, the minimum operating bandwidth supported by the UE is 80 MHz (i.e., 80 MHZ same as frequency priority). The maximum operating bandwidth supported by the UE is 1 GHz. An operating frequency band is 9.9-86 GHz. Then, the UE sends its bandwidth capacity parameters to the base station when accessing the base station, and the bandwidth capacity parameters include 80 MHz, 1 GHz and 9.9-86 GHz, such that the base station may configure a relatively wider operating bandwidth for the UE) and frequency priority information (Hong: [0129] the bandwidth capacity parameters include 80 MHz (i.e.,  frequency priority), 1 GHz (i.e., maximum bandwidth/frequency) and 9.9-86 GHz (i.e.,  frequency range)) in order to make the UE performs data transmission with the base station through the operating bandwidth [0003]
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Lee’s invention in order to make the UE performs data transmission with the base station through the operating bandwidth [0003], as taught by Li.

Regarding claims 7, 10, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, where the difference used is a “user terminal” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

12.  The network device according to claim 10, wherein the processor is further configured to configure the BWP list and the configuration information for the terminal device through radio resource control (RRC) dedicated signaling (Lee: [0071-0093]; Hong: [0167]).

13.  The method according to claim 1, further comprising: selecting, by the terminal device, a BWP from the BWP list for data transmission based on the configuration information (Lee: [0071-0093]; Hong: [0095-0096, 0122, 0167-0168]).

14.   The method according to claim 1, wherein maximum bandwidth of the at least one BWP is less than or equal to the capability information of the maximum bandwidth supported by the terminal device (Lee: [0071-0093]; Hong: [0007, 0024]).

15.   The terminal device according to claim 7, wherein the processing unit is further configured to select a BWP from the BWP list for data transmission based on the configuration information (Lee: [0071-0093]; Hong: [0095-0096, 0122, 0167-0168]).

16.   The terminal device according to claim 9, wherein a maximum bandwidth of the at least one BWP is less than or equal to the capability information of the maximum bandwidth supported by the terminal device (Lee: [0071-0093]; Hong: [0007, 0024]).

17.   The network device according to claim 11, wherein the processor is further configured to configure the BWP list and the configuration information for the terminal device through radio resource control (RRC) dedicated signaling (Lee: [0071-0093]; Hong: [0167]).

18.   The network device according to claim 10, wherein a maximum bandwidth of the at least one BWP is less than or equal to the capability information of the maximum bandwidth supported by the terminal device (Lee: [0071-0093]; Hong: [0007, 0024]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 10, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable by Lee US 20200059930 in view of Li 20200022131

1.  A wireless communication method, characterized in comprising: sending, by a terminal device, capability information of a maximum bandwidth supported by the terminal device and indication information to a network device, the indication information indicating a frequency range to be used by the terminal device (Lee: [0135] a UE may transmit capability information to the BS (S910). Herein, for example, the capability information may be UECapabilityInformation, which may include information on a frequency band or bandwidth that can be accepted by the UE) and frequency priority information.
receiving, by the terminal device, a bandwidth part (BWP) list and configuration information sent by the network device and configured by the network device according to the capability information and the indication information, the BWP list including at least one BWP, and the configuration information indicating a BWP for transmitting data in the BWP list; and performing data transmission on the BWP for transmitting data in the BWP list indicated in the configuration information (Lee [0070-0093, 0110, 0131-0138] - When a BS configures one component carrier (CC) to a UE, the CC may consist of one or a plurality of bandwidth parts. Herein, a bandwidth of one bandwidth part may be less than or equal to maximal bandwidth capability of the UE……)
Li further teaches the indication information indicating a frequency range to be used by the terminal device (LI: [0039, 0047-0050, 0081] The bandwidth capability information of the terminal reported by the terminal may be an exact bandwidth value, or a number or an index used to indicate the bandwidth value) and frequency priority (Li: Table 1 – [0083-0089])  in order to make the network to estimate the bandwidth capability of the terminal based on the quantity of FFT points and the radio frequency bandwidth that are reported by the terminal
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Lee’s invention in order to make the network to estimate the bandwidth capability of the terminal based on the quantity of FFT points and the radio frequency bandwidth that are reported by the terminal ([0081]), as taught by Li.

Regarding claims 7, 10, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, where the difference used is a “user terminal” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

12.  The network device according to claim 10, wherein the processor is further configured to configure the BWP list and the configuration information for the terminal device through radio resource control (RRC) dedicated signaling (Lee: [0071-0093]).

13.  The method according to claim 1, further comprising: selecting, by the terminal device, a BWP from the BWP list for data transmission based on the configuration information (Lee: [0071-0093]).

14.   The method according to claim 1, wherein maximum bandwidth of the at least one BWP is less than or equal to the capability information of the maximum bandwidth supported by the terminal device (Lee: [0071-0093]).

15.   The terminal device according to claim 7, wherein the processing unit is further configured to select a BWP from the BWP list for data transmission based on the configuration information (Lee: [0071-0093]).

16.   The terminal device according to claim 9, wherein a maximum bandwidth of the at least one BWP is less than or equal to the capability information of the maximum bandwidth supported by the terminal device (Lee: [0071-0093]).

17.   The network device according to claim 11, wherein the processor is further configured to configure the BWP list and the configuration information for the terminal device through radio resource control (RRC) dedicated signaling (Lee: [0071-0093]).

18.   The network device according to claim 10, wherein a maximum bandwidth of the at least one BWP is less than or equal to the capability information of the maximum bandwidth supported by the terminal device (Lee: [0071-0093]). 

Response to Arguments
           Applicant's arguments filed on 7/14/22 have been fully considered but they are not persuasive.  

Applicant Argument:
          Therefore, Lee & Hong are silent regarding indicating, by UE, any frequency priority information to the network device.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to ([0129]) of Hong, for example: the UE sends the bandwidth capacity parameters to the base station and the base station receives the bandwidth capacity parameters sent by the UE. For example, the minimum operating bandwidth supported by the UE is 80 MHz (i.e., 80 MHZ same as frequency priority). The maximum operating bandwidth supported by the UE is 1 GHz. An operating frequency band is 9.9-86 GHz. Then, the UE sends its bandwidth capacity parameters to the base station when accessing the base station, and the bandwidth capacity parameters include 80 MHz, 1 GHz and 9.9-86 GHz, such that the base station may configure a relatively wider operating bandwidth for the UE. The UE sends its bandwidth capacity parameters to the base station when accessing the base station, and the bandwidth capacity parameters include 80 MHz (i.e., frequency priority), 1 GHz (i.e., maximum bandwidth/frequency) and 9.9-86 GHz (i.e., frequency range)) (herein it’s considered same as the indication information indicating a frequency range to be used by the terminal device and frequency priority).
Please note: The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the term/limitation (i.e., frequency priority) is/are too open and vague.

Thus, for the above reason, the prior art(s) meet the claim limitation.

            Applicant Argument:
           Similarly to Lee, the bandwidth capability of Li is used to indicate the a bandwidth that can be supported/accepted by the terminal among the system frequency band—thereby also distinguishing from the frequency priority information, which can be used to indicate different priorities of multiple frequency ranges. Therefore, Li is also silent regarding indicating, by UE, any frequency priority information to the network device.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 18, [0083-0086]) of Li, for example: [0083] The bandwidth capability of the terminal reported by the terminal may meet the following condition: first threshold≤bandwidth capability of the terminal≤min(radio frequency bandwidth capability of the terminal, product of a maximum quantity of FFT points and the subcarrier spacing). The product of the maximum quantity of FFT points and the subcarrier spacing is the baseband bandwidth capability of the terminal (herein it’s considered same as the indication information indicating a frequency range to be used by the terminal device and frequency priority).
Furthermore, the Examiner would like to draw attention to [0084-0088] of Li, for example: the following table is used as an example. Assuming that a maximum radio frequency bandwidth supported by the terminal is 200 MHz, and the maximum quantity of FFT points are 4096, the maximum bandwidth capability of the terminal at each SCS may be calculated according to the foregoing formula:
TABLE 1
Frequency band
Subcarrier spacing (kHZ)
Maximum bandwidth capability band (MHz)
<3 GHz
15, 30
61, 122
3 GHz to 6 GHz
30, 60
122, 200
>6 GHz
60, 120, 240
200, 200, 200


Referring to Table 1, a frequency band less than 3 GHz corresponds to subcarrier spacings of 15 kHz and 30 kHz, and corresponding maximum bandwidths are 61 MHz and 122 MHz; a frequency band from 3 GHz to 6 GHz corresponds to subcarrier spacings of 30 kHz and 60 kHz, and corresponding maximum bandwidths are 122 MHz and 200 MHz; and a frequency band greater than 6 GHz corresponds to subcarrier spacings of 60 kHz, 120 kHz, and 240 kHz, and corresponding maximum bandwidths are all 200 MHz.
The first threshold may be defined in at least two manners. An example is used below for description with reference to Table 1:
1. It may be stipulated that the first threshold is not greater than a minimum value of maximum bandwidths of the terminal in all possible frequency bands (or SCSs). The minimum value is a minimum value in a rightmost column in Table 1. In other words, the first threshold is not greater than 61 MHz (herein it’s considered same as the indication information indicating a frequency range to be used by the terminal device and frequency priority).
2. It may be stipulated that the first threshold is not greater than a minimum value of maximum bandwidths of the terminal at all possible SCSs in a given frequency band.
Referring to Table 1, when the terminal operates in the frequency band less than 3 GHz, the first threshold is not greater than 61 MHz (herein it’s considered same as the indication information indicating a frequency range to be used by the terminal device and frequency priority).
when the terminal operates in the frequency band from 3 GHz to 6 GHz, the first threshold is not greater than 122 MHz (herein it’s considered same as the indication information indicating a frequency range to be used by the terminal device and frequency priority) or 
when the terminal operates in the frequency band greater than 6 GHz, the first threshold is not greater than 200 MHz (herein it’s considered same as the indication information indicating a frequency range to be used by the terminal device and frequency priority).
Thus, for the above reason, the prior art(s) meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415